DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
Claims 1-94 were originally filed May 21, 2019.
Claims 68, 86, 90, 92-95, 98-99, and 101-106 are pending.
The amendment filed April 18, 2022, canceled claims 96-97 and 100; and amended claim 68. Claims 86, 90, 92-93, 95, 98-99, 101-103, and 106 have been withdrawn from consideration (See Remarks, 1st Paragraph).
Claims 68, 94, and 104-105 are currently under consideration. 

Election/Restrictions
To maintain clarity of the record, it is noted that applicants elected SEQ ID NO: 136 (D-Phe L-2-napthylalanine D-Phe D-Arg Arg D-Arg) which is cyclic in the reply filed on March 8, 2021. 
Upon further consideration of applicants remarks (Apr. 18, 2022), claims 94 and 105 appear to be free of the prior art. 
Therefore, pursuant to MPEP § 803.02(III), the Examiner will examine one additional species, as follows:
FfFrRr (SEQ ID NO: 134), drawn to claims 68, 92, 101, and 104, wherein “f” is D-phenylalanine, “F” is L-phenylalanine, “r” is D-arginine, and “R” is L-arginine. 
Claims 86, 90, 93, 98, 99, 102, 103, and 106 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 18, 2022 is being considered by the examiner.

---Response to Arguments---

Claim Rejections - 35 USC § 102
Applicant’s arguments, see Amendment and Response, page 5, filed April 18, 2021, with respect to the previous 35 U.S.C. §102 rejections have been fully considered. In light of the claim amendments, the rejections of claims 68, 97, 100, and 104 have been withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments – with respect to claims 68, 94-97, 100, 104, and 105 – filed April 18, 2022 have been fully considered and are persuasive. Thus, upon further consideration of the previous rejection, claim 94 appears to be free of the prior art, and the rejection related to that claim has been withdrawn. As noted in the Restriction section above, Examiner will examine one additional species, as follows:
FfFrRr (SEQ ID NO: 134), drawn to claims 68, 92, 101, and 104, wherein “f” is D-phenylalanine, “F” is L-phenylalanine, “r” is D-arginine, and “R” is L-arginine. 


Claim Objections
	Claim 68 is objected to because it recites “each of m and n is a number from 0 to 6, provided that at least one of m or n is not 0”; however, the Formula of claim 68 does not contain an “n”. For the purposes of this action, examiner has used the V-C formula from the specification to delineate “m” as the subscript identifier of AAu and “n” as the subscript modifier for AAz.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 103

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
	Claims 68, 92, 101, and 104 are rejected under 35 U.S.C. 103 as being unpatentable over GHADIRI, US 2005/0107289, Pub: May 19, 2005. 

	Ghadiri discloses SEQ ID NO: 20 [cyclo-(D-Arg-L-Arg-D-Arg-L-Trp-D-Leu-L-Trp-D-Leu-L-Trp )] ([0343]; Table 5), which possesses two arginine residues of alternating chirality, teaches low levels of hemolysis; and teaches enantiomers for all cyclic peptides ([0018], [0020], [0022], [0132]), specifically arginine ([0018]), phenylalanine ([0022]), and synthetic enantiomers ([0132]); alternating chirality in cyclic peptides ([0369]); substitutions of enantiomers [0146]; and amino acid substitutions ([0145]-[0148]). 
	Regarding claims 68, 92, and 104, Ghadiri discloses cyclic antimicrobial peptides of formula IVa: 
    PNG
    media_image1.png
    87
    509
    media_image1.png
    Greyscale

, wherein n is an integer ranging from 0 to 4; 
m is an integer ranging from 1 to 7; 
X1, X2, and X3 are each separate polar amino acids (e.g., arginine, lysine, glutamine, etc.); 
Y1, Y2, and Y3 are each separate non-polar amino acids (e.g., alanine, leucine, tryptophan, phenylalanine, naphthylalanine, etc.); and
the cyclic peptide has an even number from “about 4 to about 16 alternating D- and L-α amino acids. (pars. [0171]- [0188]; claim 38).
	For example, Ghadiri discloses SEQ ID NO: 20 [cyclo-(D-Arg-L-Arg-D-Arg-L-Trp-D-Leu-L-Trp-D-Leu-L-Trp)], wherein “n” is equal to 1 and “m” is equal to 2. 
	In this example, Y3 is L-Trp and corresponds with AAH1; Y2m2 is D-Leu and corresponds with AAH2; X1 is D-Arg and corresponds with “r”; X2 is L-Arg and corresponds with “R”; X3 is D-Arg and corresponds with (AAZ)n, wherein “instant n” = 1; Y1m1 is L-Trp, Y2m1 is D-Leu, and Y1m1 is L-Trp and corresponds with (AAU)m and instant “m” is equal to 3. 
	Ghadiri teaches combinatorial cyclic-peptide libraries and screening assays to test toxicity in varying cells and lysis of mammalian cells. ([0071]- [0076]; [0222]- [0236]). Though traditionally not conservative substitutions, Ghadiri specifically teaches the use of alanine and phenylalanine as non-polar amino acids available to one of skill and demonstrates several instances of substituting phenylalanine for valine, alanine, leucine, and tryptophan ([0022]; [0071]; [0222]; Table 9). In addition, Ghadiri teaches labeling of the cyclic peptides with directly conjugated reporter molecules for visualization of cytosolic concentration (pars. [0224] and [0225]).
	Thus, one of ordinary skill, applying the teachings of Ghadiri (substituting non-polar amino acid phenylalanine for leucine and tryptophan) to positions AAH1 and AAH2, would have arrived at a cyclic peptide comprising the limitations of claim 68 and 101. 
	In this example, Y3 is L-Phe (following substitution) and corresponds with AAH1; Y2m2 is D-Phe (following substitution)and corresponds with AAH2; X1 is D-Arg and corresponds with “r”; X2 is L-Arg and corresponds with “R”; X3 is D-Arg and corresponds with (AAZ)n, wherein “instant n” = 1; Y1m1 is L-Trp, Y2m1 is D-Leu, and Y1m1 is L-Trp and corresponds with (AAU)m and instant “m” is equal to 3.
	Regarding claims 92, 101, and 104, Ghadiri teaches cyclic peptides. Thus, it would be obvious to the artisan that they do not contain an N-terminal or C-terminal residue once cyclized with a peptide bond. Thus the disclosed sequence (cyclo-D-Arg-Arg-D-Arg-Trp-D-Leu-Trp-D-Leu-Trp) – having no additional linking groups or amino acid modifications – can be written as cyclo-L-Trp-D-Leu-L-Trp-D-Leu-L-Trp-D-Arg-L-Arg-D-Arg, wherein, Y3 is L-Trp and corresponds with AAH1; Y2m2 is D-Leu and corresponds with AAH2; X1 is D-Arg and corresponds with “r”; X2 is L-Arg and corresponds with “R”; X3 is D-Arg and corresponds with (AAZ)n, wherein “instant n” = 1; Y1m1 is L-Trp, Y2m1 is D-Leu, and Y1m1 is L-Trp and corresponds with (AAU)m and instant “m” is equal to 3. 
	Therefore, the artisan following the teachings of Ghadiri would understand the amino acid substitutions taught by Ghadiri (i.e., phenylalanine for leucine and tryptophan) to be obvious variations, and would have found the following cyclic peptide: cyclo-L-Trp-D-Leu-L-Phe-D-Phe-L-Phe-D-Arg-L-Arg-D-Arg to be an obvious variant of the peptides taught by Ghadiri; wherein, Y3 is L-Phe (following substitution) and corresponds with AAH1; Y2m2 is D-Phe (following substitution) and corresponds with AAH2; X1 is D-Arg and corresponds with “r”; X2 is L-Arg and corresponds with “R”; X3 is D-Arg and corresponds with (AAZ)n, wherein “instant n” = 1; Y1m1 is L-Trp, Y2m1 is D-Leu, and Y1m1 is L-Phe (following substitution) and corresponds with an (AAU)m having “instant m” is equal to 3. 
 Note the same “R” group; therefore, same solvent accessible surface area (SASA) with opposite chirality for AAH1 and AAH2 following the substitutions.
	Therefore, the embodiment of instant claim 92 (which encompasses the limitations of claims 68 and 104) is an obvious variant, which would be a reasonably expected result of applying the teachings of combinatorial cyclic-peptide library development, screening against various cell types (including mammalian cells), and non-polar substitutions to SEQ ID NO: 20 of the disclosed formula (IVa) of the disclosure. Further, the artisan applying the teachings of Ghadiri would have arrived at the instantly claimed species in searching for peptides having increased membrane permeation of various cell types with minimal cytotoxicity and lysis of mammalian cells (per Ghadiri).
	Hence, claims 68, 92, 101, and 104 are rendered obvious.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 68, 101, and 104- 105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 19, and 20 of U.S. Patent No.US 11,225,506 B2, on IDS, in view of LIU, J. Med Chem.; 53: 2494- 2501, Pub: 2010, on IDS. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants.
	Regarding claims 68, 101, and 104- 105, claim 1 of ‘506 recites, a peptide comprising formula I:
AAI-AA2-AA3-AA4-AA5-AA6-(AA7)m-(AA8)n-(AA9)p (SEQ ID NO: 247)
or a pharmaceutically acceptable salt thereof,
wherein
(ii) AA1 is phenylalanine, 
AA2 is phenylalanine (represents AAH2 of instant claims; can be L- or D- enantiomer);
AA3 is naphthylalanine (represents AAH1 of instant claims; can be L- or D- enantiomer);
AA 4 is arginine (represents “r” of instant claims);
AAs is arginine (represents “R” of instant claims);
AA 6 is arginine; 
AA7, AA8, and AA9 are each independently an amino acid; m, n and p are independently selected from O and 1; wherein at least four amino acids of (ii) have alternating chirality.
	The sequence listing indicates that any amino acid can be a D-enantiomer. The claim does not indicate linearity specifically. In addition, cyclization of peptides is obvious to anyone of skill in this field.  For example, Liu teaches that cyclization of a peptide is a general strategy to improve its stability against proteolysis (pg. 2494, Col, 2, par. 2). Thus, the art demonstrates that cyclization would have been an obvious modification for one having ordinary skill to apply to ‘506. In doing so – at the time of filing – the artisan would have had a high expectation of successfully increasing the peptides’ stability against proteolysis. Therefore, instant claims 68, 101, and 104- 105 are obvious variants of ‘506 claim 1.

Conclusion
Summary of claims: claims 68, 92, 101, and 104- 105 are rejected. No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL CRONIN/       Examiner, Art Unit 1658                                                                                                                                                                                                 


/Kevin S Orwig/Primary Examiner, Art Unit 1658